
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 524
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2012
			Mrs. McCarthy of New
			 York submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Palestine Liberation Organization should not be
		  allowed to maintain an official office in Washington, DC.
	
	
		Whereas in section 1003 of the Foreign Relations
			 Authorization Act, Fiscal Years 1988 and 1989, Congress made it unlawful to
			 establish or maintain an office, headquarters, premises, or other facilities or
			 establishments within the jurisdiction of the United States at the behest or
			 direction of, or with funds provided by, the Palestine Liberation Organization
			 (PLO) or any of its constituent groups, any successor to any of those, or any
			 agents thereof;
		Whereas the Middle East Peace Facilitation Act of 1993
			 granted authority to the President to suspend section 1003 of the Foreign
			 Relations Authorization Act, Fiscal Years 1988 and 1989, specifically the
			 authority to suspend the prohibition against a PLO office in Washington
			 DC;
		Whereas Congress has extended this waiver authority
			 several times over the years, most recently in annual appropriations
			 bills;
		Whereas the genesis of the waiver authority granted to the
			 President beginning with the Middle East Peace Facilitation Act of 1993 was
			 significant progress in Israeli-Palestinian negotiations, specifically
			 following the September 1993 agreements between Israel and the PLO wherein the
			 PLO recognized Israel’s right to exist, rejected violence and terrorism, and
			 accepted United Nations Security Council Resolutions 242 and 338;
		Whereas the United States’ good faith commitment to the
			 Palestinians is predicated in their commitment to a bilateral peace process
			 with Israel and their renouncement of violence, acceptance of Israel’s right to
			 exist, and acceptance of prior agreements made by the Palestinians (the
			 Quartet conditions);
		Whereas in 2011, the House of Representatives reaffirmed
			 its longstanding support for a negotiated solution to the Israeli-Palestinian
			 conflict with the passage of H. Res. 268;
		Whereas the President has continued to grant requests and
			 waivers pertaining to the General Delegation of the PLO to the United States,
			 despite their increasing efforts to unilaterally achieve recognition of
			 statehood;
		Whereas, effective July 20, 2010, the Department of State
			 and at the request of the PLO representative granted permission to the General
			 Delegation of the PLO to the United States to fly the Palestinian flag outside
			 of its office in Washington, DC;
		Whereas former Department of State spokesman Philip J.
			 Crowley explained that the request was approved as a reflection of
			 improved relations between the United States and
			 Palestinians;
		Whereas, on May 4, 2011, Fatah, the largest faction of the
			 PLO, came to a unity agreement with Hamas, an organization designated by the
			 Department of State as a foreign terrorist organization;
		Whereas amid rampant speculation of Palestinians’ pursuit
			 of a coordinated strategy to unilaterally seek statehood within the United
			 Nations and its specialized agencies, Palestinian President Mahmoud Abbas on
			 September 23, 2011, formally presented the bid for Palestinian statehood to
			 United Nations Secretary-General Ban Ki-Moon; and
		Whereas today, Palestinians continue to pursue recognition
			 from other countries and within the United Nations and its specialized
			 agencies: Now, therefore, be it
		
	
		That the House of Representatives believes
			 firmly that the Palestine Liberation Organization should not be allowed to
			 maintain an official office in Washington, DC, if—
			(1)the Palestine Liberation Organization
			 continues to circumvent a bilateral two-state solution by seeking recognition
			 of a Palestinian state from other countries, the United Nations, and its
			 specialized agencies; and
			(2)Fatah or any affiliated branch of the
			 Palestine Liberation Organization forms a unified government with the
			 Department of State-designated foreign terrorist organization Hamas.
			
